 In the Matter of TIIE DELTA OXYGEN COMPANY,EMPLOYERandTRUCKDRIVERS AND HELPERSLOCAL UNION No. 355, I. B. T. C. W. & H. A.,AFL, PETITIONER-Case No. 5-RC-249.-Decided April 26,1919DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harold G.Biermann, hearing officer of the National LaborRelationsBoard. Thehearing officer's rulings made at the hearingare freefrom prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Reynolds, Murdock, and Gray].Upon the entire record in this case, the Board finds :1.The business of the Employer :The Delta Oxygen Company, a Maryland corporation,is engagedin the manufacture and sale of oxygen gas and the purchase and re-sale of acetylene gas.The operations of the Employer are carriedon at a plant at Sparrows Point, Maryland, and at warehouses atSparrows Point, Maryland, and Baltimore, Maryland..During the last 6 months of 1948, the Employer's purchasesamounted to approximately $11,500 of which goods having a value ofapproximately $5,000 were received from points outside the StateofMaryland.During the same period, the Employer sold finishedproducts valued in excess of $80,000, all of which were sold to custom-ers within the State of Maryland.Of this amount, over $50,000 wasrealized from the sale of oxygen gas to Bethlehem Steel Corporation,for delivery at Sparrows Point, Maryland, where it is used in theprocess of reducing steel scrap for later shipmentacrossState linesand reconversion into material for the building of ships.The remainingsales weremade within the State of Maryland tovarious customers including two instrumentalities of the U. S. Govern-ment namely the U. S. Army Chemical Corp., Aberdeen, Maryland,and the U. S. Veterans Hospital, Baltimore, Maryland. In additiontheretosaleswere made to a numberof local dealerswho admittedly83 N. L. R. B., No. 20.177 178DECISIONS OF NATIONALLABOR RELATIONS BOARDare engaged in interstate commerce, and who - purchased the Em-ployer's products with the object of reselling such products.Because it appears that the Employer's principal customer, theBethlehem Steel Corporation, is directly and extensively engaged ininterstate commerce1and that a labor dispute interfering with theEmployer's manufacture and delivery of oxygen gas would necessarilycurtail and disrupt the interstate movement of its scrap metal2 to-gether with the fact that the Employer supplies necessary materialsto other customers engaged in interstate commerce 3 including severalinstrumentalities of the U. S. Government,, we find, contrary to Em-ployer's contentions, that it is engaged in operations affecting commercewithin the meaning of the National Labor Relations Act.We furtherfind that it will effectuate the policies of the Act to assert jurisdictionin this proceeding.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c) (I)andSection 2 (6) and (7) of the Act.4.We find, in substantial accord with the positions of the parties,that all truck drivers 5 and helpers at the Employer's plant and ware-houses at Baltimore and Sparrows Point, Maryland, excluding allother production and maintenance employees, guards, professionalemployees, and supervisors as defined by the Act, constitute a unit ap-propriate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early As possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, ,as amended, amongthe employees in the unit -found appropriate in paragraph 4, above,who were employed during the pay-roll period immediately precedingthe, date of this Direction, including employees who did not work1Matter ofBethlehem-SparrowsPoint'Shipyard, Inc.,65 N. L. R. B. 284.2Matter of Vogue-WrightStudsos,Inc.,76 N. L. R. B. 773, 785.8Matter of McKamie Gas CleaningCo., 80 N L R B 1447.*Roane-Anderson Company,77 N. L.R' B. 953.Includedin the unitis the employee who regularly spends 50 percent of his time as atruck driver and is on call 24 hours a day to perform trucking duties. THE DELTA OXYGEN COMPANY179during said pay-roll period because they were ill or on vacation ortemporarily laid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement, to determine whether ornot they desire to be represented,for purposes of collective bargaining,by Truck Drivers and Helpers Local Union No. 355, I. B. T. C. W. &H. A., AFL.